   

 
 
 

xii § x_)‘.§§"‘-K‘§`:§;,qzl;\`§hz><AS
ease 4:19-cr-00019-O Documem 1 Filed 12/17/1& Pagelfaf§&f‘§ér§@§§lo 41

 
 
  
 

IN THE UNITED sTATEs DisTRl CoU T DF,!`. \ "`l me
FoR THE NoRTHERN DisTRIcT F TEX s y i_ x
FoRT WoRTH DivIsIoN m FRK,“.§. r~»$mc:r c<)\j§§

B¥ /‘f`j;‘§§i'ity

  
   

 

UNITED STATES OFAMERICA t
v. NO. 4:18-MJ- 731
FAIZAL SABAR (01)
a/k/a “Brian Pimentel”
JOSHUA GLAZE (02)
KIRALEE MCKNEELY (03)
CRIMINAL COMPLAINT

 

l, Special Agent Michael Pederson, the undersigned Complainant, being duly
sworn, set forth facts and reasonable inferences from those facts, establishing that there is
probable cause to believe that:

Beginning on or about November 18, 2016, and continuing through on or about
February l, 2018, in the Fort Worth Division of the Northern District of Texas and
elsewhere, the defendants, Faizal Sabar (also known as Brian Pimental), Joshua Glaze,
and Kiralee McKneely, along with others known and unknown, conspired and agreed
with each other to knowingly, in and affecting interstate commerce, recruit, entice,
harbor, transport, provide, obtain or maintain by any means, and benefit, financially and
by receiving anything of value, from participation in a venture which recruited, enticed,
harbored, transported, provided, obtained and maintained the following individuals, as
well as others, AVl and AVZ, knowing and in reckless disregard of the fact that force,
threats of force, fraud and coercion, and any combination of such means would be used to
cause AVl and AVZ to engage in commercial sex acts, in violation of 18 U.S.C. §§
.1591(a)(l) and (a)(2) and (b)(l).

In violation of 18 U.S.C. § 1594(c) (18 U.S.C. §§ 159l(a)(l) and (a)(Z) and (b)(l)).

Complaint - Page l

 

Case 4:19-cr-00019-O Document 1 Filed 12/17/18 Page 2 of 13 Page|D 42

PROBABLE CAUSE
I am a Special Agent with the Department of Homeland Security (DHS) -
Homeland Security Investigations (HSI) assigned to the Office of the Special Agent-in-
Charge, Dallas, Texas. This complaint is based on the following facts gathered through
my investigation conducted in coordination with the Northlake Police Department
Criminal Investigations Division. I state the following is true and correct to the best of
my knowledge and belief:

l. On February 28, 2018, I met with Detective Williams of the Northlake
Police Department Criminal Investigation Division in reference to a suspected Human
(Sex) Trafficking Organization operating in the Fort Worth and Northlake, Texas areas.
Through the course of this investigation, l have identified SABAR, GLAZE, and
MCKNEELY as members of this SeX Trafficking Organization who have recruited,
advertised, sold or purchased Several women for the purpose of commercial sex,
commonly referred to as “prostitution.”

2. Through the investigation, I have determined that SABAR, GLAZE, and
MCKNEELY through the use of physical force, fraud and coercion facilitated, obtained
or assisted in the facilitation of commercial sex acts performed by an adult female
identified in this complaint as Adult Victim l (AVl).

3. Through the investigation, l have determined that SABAR, GLAZE, and

MCKNEELY through the use of physical force, fraud and coercion facilitated, obtained

Complaint - Page 2

Case 4:19-cr-00019-O Document 1 Filed 12/17/18 Page 3 of 13 Page|D 43

or assisted in the facilitation of commercial sex acts performed by an adult female
identified in this complaint as Adult Victim 2 (AVZ).

4. Through the investigation, 1 have determined that SABAR, GLAZE and
MCKNEELY frequently worked together as an organization by utilizing some of the
same adult female victims to engage in commercial sex acts, operating out of the same
hotels while engaging in a commercial sex enterprise, transporting female victims for the
purpose of commercial sex acts, utilizing and sharing cellphones that were used to post
advertisements for adult (female victims) for commercial sex on Backpage.com, taking
photographs of (adult) female victims either nude or in their underwear that were used in
Backpage.com advertisements for commercial sex and obtaining hotel rooms that were
used to engage in commercial sex activities.

5. Through the investigation, l have also determined that SABAR, GLAZE
and MCKNEELY would also assist each other in collecting the proceeds that were
earned through commercial sex acts.

6. Through the investigation, I have further determined that several
unidentified female victims also engaged in commercial sex acts at the direction of
SABAR, GLAZE and MCKNEELY.

7. In March of 2018, Homeland Security Investigations Special Agent John
Kochan interviewed Adult Victim l (AVl) at her residence. AVl stated that she had
engaged in commercial sex acts at the direction of an individual known to AVl as “Brian

Pimentel” during the time frame of November 2016 up until early February 2018 in

Complaint - Page 3

Case 4:19-cr-00019-O Document 1 Filed 12/17/18 Page 4 of 13 Page|D 44

numerous cities located within the state of Texas to include Fort Worth, Waco, Northlake
and Lewisville. AV1 stated that she has also engaged in commercial sex acts at the
direction of Brian Pimentel in the state of Oklahoma. I have identified the individual
known to AV1 as “Brian Pimentel” as SABAR. AV1 stated that SABAR was her pimp,
but that SABAR was frequently assisted by other members of the organization known to
AV1 as “Josh” and “Kira”, l have identified “Josh” as GLAZE and “Kira” as
MCKNEELY.

8. Through my training and experience, I know that the term “pimp” is used to
identify the person controlling the commercial sex activities of the individual engaging in
commercial sex acts. l further know that pimps receive the proceeds that are earned
through commercial sex, provide the means of engaging in commercial sex acts (i.e.
Condoms, Lingerie, Hotel Rooms, Cellphones, etc.) and that pimps will frequently utilize
threats, violence, sexual assault, intimidation and other violent or punishing methods to
control the people engaging in commercial sex acts at his/her direction.

9. AV1 stated that during the time period in which AV1 engaged in
commercial sex acts at the direction of SABAR, GLAZE assisted SABAR by instructing
SABAR on how to be a pimp as well as by renting hotel rooms that were used for the
purpose of commercial sex, creating Backpage.com accounts that were used to post ads
for commercial sex, posting ads for commercial sex (featuring AV1 and AV2) on
Backpage.com and collecting the proceeds that AV1 and AV2 earned by engaging in

COmm€I`Clal SCX aCtS.

Complaint - Page 4

Case 4:19-cr-00019-O Document 1 Filed 12/17/18 Page 5 of 13 Page|D 45

10. AV1 stated that during the time period in which she engaged in commercial
sex acts at the direction of SABAR, MCKNEELY assisted SABAR by instructing AV1
in the performance of commercial sex acts, posting of ads for commercial sex acts (for
both AV1 and AV2) on Backpage.com, communicating with commercial sex clients
(johns) to arrange dates for commercial sex acts and by collecting the proceeds that AV1
earned by engaging in commercial sex acts.

11. AV1 stated that in December 2017 she engaged in commercial sex acts
with K.M. and K.M. gave SABAR two (2) handguns as payment for the commercial sex
act. Both handguns were later recovered from SABAR’s possession by the Northlake
Police Department as referenced later in this affidavit.

12. On March 2, 2018 Special Agent (SA) Kochan and 1 interviewed K.M. at
his residence in Fort Worth, Texas. K.M. admitted to contacting AV1 in the middle of
December 2017 through a Backpage.com ad for commercial sex and giving AV1 two
handguns only minutes prior to engaging in sexual intercourse with AVl, but denied that
the handguns were a payment for sex. During the interview K.M. further stated that he
had sold three (3) additional handguns to SABAR at later dates. A criminal history check
of SABAR indicated that SABAR was a convicted felon at the time K.M. traded the two
(2) handguns as payment for commercial sex and at the time K.M. sold SABAR the three
(3) additional handguns.

13. I have observed and documented numerous text messages between K.M.

and SABAR that were contained on a cellphone that was seized from SABAR at the time

Complaint - Page 5

Case 4:19-cr-00019-O Document 1 Filed 12/17/18 Page 6 of 13 Page|D 46

he was arrested by the US Marshal Service in Fort Worth, Texas. l have observed that
these text messages clearly show that K.M. was trading the firearms to SABAR as
payment for commercial sex acts that were performed by AVl, and that K.M. was aware
of the fact that SABAR was AV1 ’s pimp. 1 further observed several text messages that
indicate K.M. continued to engage in commercial sex acts with AV1 on several later
dates and that K.M. continued to offer firearms (both handguns and semiautomatic rifles)
as payment for these commercial sex acts. During the interview, K.M. stated that he had
engaged in sexual intercourse with AV1 on numerous occasions at various hotels located
in the Fort Worth and Northlake, Texas areas as well as an apartment located in Fort
Worth, Texas that was occupied by AV1 and SABAR. K.M. further stated that SABAR
would frequently be present when K.M. met AV1 but would leave the hotel
room/apartment while K.M. engaged in commercial sex acts with AVl.

14. Through my training and experience, l know that Backpage.com is a
commercial website that is frequently used to advertise commercial sex acts.

15. SA Kochan interviewed AV1 who stated that SABAR, GLAZE and
MCKNEELY posted ads for commercial sex on Backpage.com utilizing accounts that
were created by GLAZE and MCKNEELY. SA Kochan observed and documented
numerous ads for commercial sex featuring photos of a white female that he immediately
recognized as AV1 as well as numerous Backpage.com ads featuring photos of another
white female that he immediately recognized as AV2 that were posted on Backpage.com

during the time period addressed in this Criminal Complaint under the account

Complaint - Page 6

 

Case 4:19-cr-00019-O Document 1 Filed 12/17/18 Page 7 of 13 Page|D 47

kellvbanks5959@gmail.com which has been identified as belonging to MCKNEELY
and GLAZE. l have also observed that the recovery email address for the Gmail account

kellvbanks5959@gmail.com is iglaze214@gmail.com which is also the email address

 

used to create a Facebook.com account identified as belonging to GLAZE.

16. Through the course of this investigation l have obtained and documented
numerous Backpage.com ads for commercial sex containing photographs of a white
female that I immediately recognized as AV2. I have observed that the phone number
utilized in several of these Backpage.com ads is the same phone number that is tied to the
Facebook.com account identified as belonging to SABAR. I have identified AV2 as an
adult female who resides in the Fort Worth, Texas area.

17. During her interview, AV1 stated that SABAR would frequently assault
her if she did not make enough money through commercial sex acts or if she angered him
in any way. AV1 described the assaults as physical beatings that frequently resulted in
bruising or bleeding and stated that during one such beating SABAR punched AV1 so
hard in the temple that he told AV1 that he was shocked that AV1 was still conscious.
AV1 stated that these beatings occurred over the entire time period that AV1 was
engaging in commercial sex acts at the direction of SABAR. AV1 also stated that
SABAR would frequently rape AV1 by forcing her to engage in vaginal sexual

intercourse against AV1 ’s wishes.

Complaint - Page 7

Case 4:19-cr-00019-O Document 1 Filed 12/17/18 Page 8 of 13 Page|D 48

18. AV1 stated that during the time period she was engaging in commercial sex
acts at the direction of SABAR, SABAR would set a quota on the amount of money that
AV1 had to earn by engaging in commercial sex acts before AV1 would be allowed to
sleep or eat. AV1 stated that not meeting the quota set by SABAR usually resulted in
SABAR physically assaulting her.

19. I have reviewed an interview of witness J.H. that was conducted by
Detective Williams. l observed that witness J.H. stated that he had observed AV1 on
numerous occasions during the time period AV1 was engaging in commercial sex acts at
the direction of SABAR. l observed that witness J.H. stated that on many of those
occasions he observed that AV1 had bruises and injuries such as a busted lip that AV1
told him were inflicted by SABAR.

20. Detective Williams and I interviewed Witness M.S. and he advised that he
met AV1 and developed a friendship over the course over several months. M.S. gave
AV1 money on multiple occasions to help her out. M.S. also admitted to having sexual
intercourse with AV1 on one occasion. However, M.S. denied that money was ever
provided to AV1 in exchange for sex. M.S. reported that he went to AVl's apartment on
multiple occasions to hang out. He described the apartment as a loft-style apartment, not
having much furniture, which is consistent with the description provided by K.M. During
the interview, M.S. reported that on one occasion last year, he was contacted by AV1 via

phone and told that SABAR was actively assaulting her. SABAR then got on the phone

Complaint - Page 8

 

Case 4:19-cr-00019-O Document 1 Filed 12/17/18 Page 9 of 13 Page|D 49

with M.S. and told M.S. that AV1 was his property and that if M.S. wanted to see AVl,
he would have to pay for it.

21. AV1 stated that she engaged in commercial sex acts at the direction of
SABAR at numerous hotels located in the Fort Worth and Northlake, Texas areas as well
as at the Winstar Hotel in Thackerville, Oklahoma. l have obtained receipts from several
of the hotels AV1 identified as the hotels in which she engaged in commercial sex acts at
the direction of SABAR for rooms that were rented in the names of GLAZE, MCNEELY,
and Brian Pimentel (aka SABAR) that correspond to dates and locations that I have
observed in the Backpage.com ads for commercial sex featuring photos of AV1 and AV2.

22. l observed a Backpage.com ad for commercial sex (Posting
lD74593042) that contains photographs of a white female that l immediately recognized
as AVl. l observed that Posting ID74593042 was posted on January 4, 2018 and states
that AV1 was in Fort Worth, Texas. l have obtained a receipt from the LaQuinta Hotel
located at 4900 Bryant lrvin Road Fort Worth, Texas 76132 which also corresponds to a
date and location in which AV1 stated she engaged in commercial sex acts at the
direction of SABAR.

23. l observed a Backpage.com ad for commercial sex (Posting ID expired) that
contained photographs of a white female that I immediately recognized as AV2. I
observed that this ad was posted on December 1, 2017 and provided a location of
Texoma/Winstar which corresponds to a date and location in which AV1 stated that she

engaged in commercial sex acts at the direction of SABAR and GLAZE.

Complaint - Page 9

 

Case 4:19-cr-00019-O Document 1 Filed 12/17/18 Page 10 of 13 Page|D 50

24. I observed Backpage.com ad for commercial sex (Posting ID76727727)
that contained photographs of a white female that I immediately recognized as AVl. I
further observed that Posting ID76727727 was posted on February 1, 2018 with a
location of Fort Worth, Texas and that the photographs contained in Posting ID76727727
are the same photographs that l observed on a cellphone identified as belonging to
SABAR.

25. On December 15, 2018 Northlake Police Department Detective D.
Williams responded to the Home 2 Suites located at 13351 Raceway Drive, Northlake,
Texas 76262 in reference to a complaint from management about patrons possibly
engaging in prostitution within the Home 2 Suites establishment Upon arrival, Detective
Williams interviewed AV1 who stated that she was staying in Room 324 within the
Home 2 Suites along with SABAR. AV1 further stated that AV2 was staying at the hotel
as well in a separate room (Room 322). When Detective Williams confronted AV1 about
the suspected prostitution, AV1 stated that AV2 had ads (for commercial sex) on
Backpage.com and that AV2 “fucks for money”. Detective Williams later attempted to
interview AV2, but AV2 refused to speak with investigators

26. Through the course of this investigation I have observed that AV2 is an
adult female who was engaging in commercial sex acts at the direction of both SABAR
and GLAZE. Through the use of agency subpoena l have obtained records from
Backpage.com that included numerous ads for commercial sex featuring photographs of a

White adult female that l immediately recognized as AV2. l have further observed that the

Complaint - Page 10

 

Case 4:19-cr-00019-O Document 1 Filed 12/17/18 Page 11 of 13 Page|D 51

ads for commercial sex were placed under the Backpage.com accounts that were utilized
by GLAZE and MCKNEELY.

27. After AV2 refused to speak with investigators, Detective Williams again
made contact with AV1 who was now accompanied by SABAR in Room 324. Both AV1
and SABAR consented to a search of Room 324 which resulted in Detective Williams
recovering two firearms.

28. Detective Williams first asked AV1 about the handguns that had been
located inside of Room 324. AV1 stated that K.M. had traded both handguns as payment
for commercial sex acts with AV2.

29. Detective Williams next asked SABAR about the handguns that had been
located inside of Room 324. SABAR stated that both handguns belonged to AV2.
SABAR further stated that K.M. had traded the guns as payment for commercial sex acts
with AV2.

30. Detective Williams obtained room receipts for Room 322 and 324 that
showed both rooms had been rented by GLAZE.

31. Detective Williams also obtained a copy of a Backpage.com ad for
commercial sex that had been printed by the manager of the Home 2 Suites. Detective
Williams observed that the Backpage.com ad contained photographs of a white female
that Detective Williams immediately recognized as AV2. l have observed the same
Backpage.com ad in a return for information requested via subpoena relating to

Backpage.com ads posted under phone numbers belonging to SABAR, GLAZE and

Complaint - Page 11

Case 4:19-cr-00019-O Document 1 Filed 12/17/18 Page 12 of 13 Pag_e|D 52

MCKNEELY. l further observed that this particular Backpage.com ad was placed under

the email account kellybanks§959@gmail.com which has been identified as belonging to

 

GLAZE and MCKNEELY.
CONCLUSION

32. Based on the foregoing facts and circumstances, l respectfully submit that
there is probable cause to believe that beginning on or about November 18, 2016, and
continuing through on or about February 1, 2018, in the Fort Worth Division of the
Northern District of Texas and elsewhere, the defendants, SABAR (also known as Brian
Pimental), GLAZE, and MCKNEELY, along with others known and unknown,
conspired and agreed with each other to knowingly, in and affecting interstate commerce,
recruit, entice, harbor, transport, provide, obtain or maintain by any means, and benefit,
financially and by receiving anything of value, from participation in a venture which
recruited, enticed, harbored, transported, provided, obtained and maintained the following
individuals, as well as others, AV1 and AV2, knowing and in reckless disregard of the
fact that force, threats of force, fraud and coercion, and any combination of such means
would be used to cause AV1 and AV2 to engage in commercial sex acts, in violation of

18 U.s.C. §§ 159i(a)(i) and (a)(z) and (b)(i).

Complaint - Page 12

Case 4:19-cr-00019-O Document 1 Filed 12/17/18 Page 13 of 13 Page|D 53

ln violation of 18 U.S.C. § 1594(0) (18 U.S.C. §§ 1591(a)(1) and (a)(2) and

Michael C. Pederson

Special Agent

Department of Homeland Security
Homeland Security Investigations

(b)(l))~

-;1»
Subscribed and sworn before me this l 7 day of December 2018 at §10/ QM/
hours in Fort Worth, Texas.

 

 

Complaint - Page 13

